Title: To Thomas Jefferson from John Ott, 13 November 1807
From: Ott, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            George Town Nov 13th. 1807.
                        
                        The Marshall’s Office of the District of Columbia being about to be vacated by the resignation of Col. Brent,
                            affords me an opportunity in conjunction with others to recommend Mr. Dan’l Bussard to fill the Vacancy—During an
                            acquaintance of several years with Mr. Bussard I have uniformly found him, to possess the true Character of a Gentleman;
                            the intimation in which he is held by his fellow Citizens may be inferr’d from his being elected to a Seat in the Board of
                            Aldermen of our Corporation As Deputy Marshall he has uniformly assisted the Magistrates in preserving Order and
                            executing the Laws, and such has been his Activity & Promptitude on Those occasions that he has gained the
                            applause of the orderly and become a Terror to the refractory—He has uniformly supported the Character of a true friend to
                            the Constitution of our Country and as firmly attached to the present administration thereof—.I have the Honor to be with
                            Sentiments of Respect & Esteem
                        Your Obed’t. Serv’t
                        
                            John Ott
                            
                        
                    